DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 and 13 are pending in the instant application. Claims 1-9 and 13 are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
Information Disclosure Statements
The information disclosure statements filed on May 17, 2021 and May 20, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
REASONS FOR ALLOWANCE
The compounds of Formula (I), pharmaceutical compositions thereof and method of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. L is as defined in claim 1). The closest prior art is WO 2009/021083 A1 which discloses quinoxaline derivatives which can be used to inhibit the activity/function of PI3 kinases (see abstract). The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626